Exhibit 10.1
 
 
 
 
 
boa logo too [image002.jpg]
 
LOAN MODIFICATION
AGREEMENT
 



This Loan Modification Agreement (“Third Modification”) modifies the Loan
Agreement dated July 1, 2008 (as amended, the “Agreement”), regarding a
revolving line of credit in the maximum principal amount of $15,000,000 and a
term loan in the original principal amount of $13,500,000 (the “Facilities”),
executed by CRAFT BREWERS ALLIANCE, INC. (“Borrower”) and BANK OF AMERICA, N.A.
(“Bank”).  Terms used in this Third Modification and defined in the Agreement
shall have the meaning given to such terms in the Agreement.  For mutual
consideration, Borrower and Bank agree to amend the Agreement as follows:
 
1.           Increase in Commitment.  Section 1.1(a) of the Agreement is amended
as follows:
 
      (a)           During the availability period described below, the Bank
will provide a line of credit to the Borrower (the “Line of Credit”).  The
amount of the Line of Credit (the “Commitment”) is Twenty Two Million and No/100
Dollars ($22,000,000.00).
 
2.           Extension of Availability Period.  Section 1.2 of the Agreement is
amended as follows:
 
      1.2           Availability Period.  The Line of Credit is available
between the date of this Agreement and September 30, 2015, or such earlier date
as the availability may terminate as provided in this Agreement (the “Expiration
Date”).
 
3.           Pricing Grid in Applicable Rate Definition.  The pricing grid in
Section 1.6 of the Agreement is amended as follows (with no other changes being
made to Section 1.6):
 
 

 
Applicable Rate
(in percentage points per annum)
Pricing Level
Funded Debt to EBITDA
LIBOR/IBOR +
Fee Margin:
       
1
≥ 3.0 to 1
2.00
0.30
2
< 3.0 to 1 but ≥ 2.5 to 1
1.50
0.20
3
< 2.5 to 1 but ≥ 2.0 to 1
1.25
0.15
4
< 2.0 to 1
1.00
0.15

 
4.           Funded Debt to EBITDA.  Section 9.3(b) (the definition of EBITDA)
within the Funded Debt to EBITDA Ratio in the Agreement is amended as follows:
 
      (b)           “EBITDA" means net income, less income or plus loss from
discontinued operations and extraordinary items, plus income taxes, plus
interest expense, plus depreciation, depletion, and amortization, minus
dividends, plus other non-cash charges, and including any adjusted EBITDA
acquired with any permitted acquisition provided any amount associated with the
acquisition of Kona Brewing Co., Inc. shall be limited to $1,966,000 plus up to
$450,000 in restructuring charges.
 
5.           Consent to Acquisition of Kona Brewing Co., Inc and Kona Brewery
LLC.  Bank hereby consents to Borrower’s acquisition of Kona Brewing Co., Inc.,
a Hawaii corporation (“Kona Brewing”), and the merger transaction described in
the Form 8-K filed on August 3, 2010 with the Securities and Exchange Commission
(the “Kona Brewing Acquisition”).  Pursuant to the merger documents, Kona
Brewing with merge with and into a wholly owned subsidiary of Borrower.  Kona
Brewery LLC, a Hawaii limited liability company (“Kona LLC”), will continue to
own and operate its brewing facilities located in Hawaii and will become a
wholly owned subsidiary of Borrower as of the merger date.  In connection with
the Kona Brewing Acquisition, Borrower will assume Kona Brewing’s obligations
under that certain Promissory Note dated December 21, 2009 in the original
principal amount of $1,424,512 made to the order of the Bill Healy Foundation
(the “BHF Note”).  Notwithstanding the terms of Section 9.8 of the Agreement
that restricts other debt of Borrower, Bank consents to Borrower’s assumption of
the BHF Note as additional debt in connection with the Kona Brewing Acquisition.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Modification Fee.  Borrower shall pay to Bank a modification fee as
presented in the Modification of Terms and Conditions letter dated September 2,
2010.
 
7.           Representations and Warranties.  When Borrower signs this Third
Modification, Borrower represents and warrants to Bank that:  (a) there is no
event that is, or with notice or lapse of time or both would be, an event of
default under the Agreement except those events, if any, that have been
disclosed in writing to Bank or waived in writing by Bank, (b) the
representations and warranties in the Agreement are true as of the date of this
Third Modification as if made on the date of this Third Modification, (c) this
Third Modification does not conflict with any law, agreement, or obligation by
which Borrower is bound, and (d) this Third Modification is within Borrower’s
powers, has been duly authorized, and does not conflict with any of Borrower’s
organizational papers.
 
8.           Conditions.  This Third Modification will be effective when Bank
receives the following items, in form and content acceptable to Bank:
 
   (a)           If required by Bank, evidence that the execution, delivery, and
performance by Borrower of this Third Modification and any instrument or
agreement required under this Third Modification have been duly authorized.
 
   (b)           Modifications to Bank’s deeds of trust recorded against certain
real property of Borrower and, to the extent required by Bank, endorsements to
Bank’s corresponding title policies.
 
   (c)           A guaranty agreement executed by Kona LLC in a form acceptable
to Bank, which may be received by Bank the day following closing of the other
provisions of this Third Modification.
 
   (d)           Evidence that the execution, delivery, and performance by Kona
LLC of its guaranty described in Section 8(c) has been duly authorized, which
may be received by Bank the day following closing of the other provisions of
this Third Modification.
 
   (e)           A guaranty agreement executed by Kona Brewing Co., LLC, a
Hawaii limited liability company (“KBC”), in a form acceptable to Bank, which
may be received by Bank the day following closing of the other provisions of
this Third Modification.
 
   (f)           Evidence that the execution, delivery, and performance by KBC
of its guaranty described in Section 8(e) has been duly authorized, which may be
received by Bank the day following closing of the other provisions of this Third
Modification.
 
   (g)           Payment by Borrower of the modification fee referenced in
Section 6.
 
   (h)           Payment by Borrower of all costs, expenses, and attorneys’ fees
(including allocated costs for in-house legal services) incurred by Bank in
connection with this Third Modification.
 
9.           Other Terms.  Except as specifically amended by this Third
Modification or any prior amendment, all other terms, conditions, and
definitions of the Agreement, and all other documents, instruments, or
agreements entered into with regard to the Facilities, shall remain in full
force and effect.
 
10.         FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT:  (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES
ANY COMMITMENT LETTER, TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER,
TERM SHEET, OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES
TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES,
AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
11.         STATUTORY NOTICE.  UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY THE BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
US TO BE ENFORCEABLE.
 
DATED as of September 30, 2010.
 
 
Bank:
 
BANK OF AMERICA, N.A.
 
 
Borrower:
 
CRAFT BREWERS ALLIANCE, INC.
 
By    /s/ Michael
Snook                                                                
      Michael Snook, Senior Vice President
By /s/ Terry E
Michaelson                                                                 
           Terry Michaelson, Chief Executive Officer


 
- 3 -